DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 calls for, “a control device of a hybrid vehicle by starting an engine using a driving electric motor, comprising the driving electric motor, a first battery for
supplying electric power to the driving electric motor, and a second battery for supplying
electric power to the plurality of accessories”
	The phrases appear to run into each other such as to confuse the meaning of the limitation.  What is “a control device of a hybrid vehicle by starting an engine”?
In addition what is using what in the following statement, “using a driving electric motor, comprising the driving electric motor, a first battery for supplying electric power to the driving electric motor, and a second battery for supplying electric power to the plurality of accessories”?
In addition, claim 13 recites, “an average value of a supply voltage from the first battery to the driving electric motor and an average value of a supply voltage from the second battery to the driving electric motor are determined to a duty ratio for driving the driving electric motor.”
The claim limitation is not clear.  How can a voltage be determined to a duty ratio?  The limitation is not explained in the specification.  
Applicant is requested to go through all the claim and make the necessary correction for clarity.
The rest of the claims are rejected for depending on a rejected base claim. 

Conclusion
The prior art Yugo (US 20130106320) made of record and not relied upon is considered pertinent to applicant's disclosure..

 	Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONNIE M MANCHO/Primary Examiner, Art Unit 3666